Citation Nr: 0333760	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for aortic valve stenosis. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1998 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board remanded this case to the RO in February 2001 for 
additional development.  In a September 2002 decision, the 
Board denied the veteran's appeal, finding that the aortic 
valve stenosis existed prior to service but was not 
aggravated during service.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion by the parties, in a 
March 2003 Order, the Court vacated the Board decision and 
remanded the matter to the Board for further discussion of 
whether notice required under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
had been met.  By letter dated in June 2003, the Board 
advised the veteran, through his representative, that there 
was additional time in which to supplement the evidence and 
argument before the Board.  Following an extension of time to 
respond, in October 2003, the veteran's representative 
submitted additional evidence and argument, which has been 
associated with the claims folder.  She noted that the 
veteran waived RO consideration of the evidence in this first 
instance, but did not any right to notice under the VCAA.  
The case is again ready for appellate review. 

The Board notes that the Veterans Law Judge who signed the 
September 2002 Board decision is no longer employed at the 
Board.  It is emphasized that the veteran did not present any 
testimony before that Judge.  See 38 C.F.R. § 20.707 (2003) 
(Member of the Board presiding over a hearing shall 
participate in making the final determination on the claim).  
The case has therefore been assigned to the undersigned 
Veterans Law Judge for final disposition.   




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Service medical records show a diagnosis of aortic valve 
stenosis with aortic insufficiency during active duty.  

3.  The January 1998 report of medical examination for the 
veteran's enlistment shows his report of history of heart 
murmur, but no finding of cardiac abnormality on examination.    

4.  There is clear and unmistakable evidence that the 
veteran's heart disability existed prior to service.  

5.  There is no clear and unmistakable evidence that the 
heart disability was not aggravated by service.  


CONCLUSION OF LAW

Service connection for aortic valve stenosis is established.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

As discussed in the joint motion to the Court, there is 
inadequate notice to the veteran concerning certain aspects 
of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  However, given the disposition of the appeal, 
discussed in detail below, the Board finds that proceeding to 
evaluate the claim without remanding the matter to the RO to 
correct the notice defect does not result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Similarly, the Board finds that any defect in 
assistance that may be present is not prejudicial to the 
veteran.  

Factual Background

Service medical records showed that the veteran underwent an 
enlistment physical examination in January 1998.  He 
indicated at the time that he had a medical history of heart 
murmur, but after clinical evaluation his heart was found to 
be normal.  Subsequently, a diagnosis of a heart murmur at 
the lower left sternum border and the right upper sternum 
border was made at the Naval Hospital, Great Lakes, Illinois, 
in September 1998.  The veteran was returned to full duty at 
that time without exercise limitation.  In October 1998, the 
veteran sought treatment at the naval facility, complaining 
of continued weakness and chest pains.  An electrocardiogram 
(EKG) performed at that time was interpreted as abnormal.

The report of cardiology consultation performed in November 
1998 indicated that the veteran had mild to moderate aortic 
stenosis with moderate aortic insufficiency and mild 
pulmonary stenosis.  It was noted that the condition was 
symptomatic of childhood disease.  Another service medical 
record, also dated November 1998, noted that the veteran had 
congenital heart disease.  The veteran received an entry-
level medical separation based on a diagnosis of aortic 
stenosis with aortic insufficiency, which was found to be not 
correctable to meet Navy standards.

During active duty, the veteran also sought medical treatment 
at a civilian facility, Benewah Community Hospital (Benewah).   
He presented for treatment in late September-early October 
1998 for cold symptoms he had been experiencing for three to 
four weeks.  The emergency room note indicated that a 
diagnostic workup of the heart done in 1994 showed 
significant aortic regurgitation and mild aortic stenosis, 
and that the cardiac murmur was worsening.  Physical 
examination showed a 3/6 systolic ejection murmur and a 2/6 
diastolic murmur.  The Benewah records date back to July 
1995.

November and December 1998 reports from Heart Clinics 
Northwest included test results and clinical evaluations that 
discussed the veteran's history, current findings, and 
assessments.  The findings included congenital aortic valve 
stenosis, described as moderate, and aortic valve 
insufficiency, described as mild to moderate or moderate.  A 
report from W. Bennett, M.D., dated in December 1998 noted 
that the chest pain the veteran had experienced during 
service had largely resolved.  His exercise tolerance was 
reported as being "very reasonable."  The veteran reported 
some vague, mild, dizzy spells.  He was noted to be 
"better" in that regard.  Another treatment report dated 
later in December 1998 stated that the veteran was 
asymptomatic, though he was at some small risk for sudden 
death.

In a letter dated in February 1999, Dr. Bennett stated that 
the veteran had a "classic murmur of aortic valve stenosis, 
which is congenital."  He further commented that this 
condition could vary from very mild to severe, and that it 
could not be evaluated by physical examination with any 
degree of reliability.  Therefore, Dr. Bennett believed that 
the veteran should not have been cleared for induction with 
this condition without an echocardiogram, and that the 
veteran for boot camp in these circumstances was 
inappropriate.  He remarked that the veteran's aortic valve 
stenosis could become very symptomatic due to that level of 
activity.

In February 2000, the veteran and his wife testified at a 
personal hearing before the RO.  At that time, the wife 
explained that while some medical evidence noted the veteran 
to be asymptomatic, the veteran was still at great risk of 
harm if he overexerted himself.  Thus, he was only 
asymptomatic to the extent that he did not, in her words, 
"push the envelope."  His physician permitted him to ride 
his bike, lift weights and play basketball; he merely had to 
be aware of his limitations and take care not to overexert 
himself.  The veteran stated that he continued to exercise, 
as a means of gauging his wellness, but that stamina was an 
issue.  He would become winded after a game of basketball.  
The veteran's wife stated that he returned from boot camp as 
a shell of his former self.  When asked about boot camp, the 
veteran stated that the first few weeks were very difficult.  
He stated that he had watches at night, and as a result he 
got very little sleep.  During camp, he began to have dizzy 
spells, where everything was a blur for about five seconds.  
He added that on a few occasions he nearly blacked out when 
he stood up from a relaxed state.

At the hearing, the veteran submitted additional evidence.  
An undated letter from J.W.L. stated that he had grown up 
with the veteran and that they had enjoyed an active 
childhood.  He remarked that the veteran had always been in 
very good physical condition, and had engaged in activities 
such as hiking, bike riding and jogging.  In high school the 
veteran ran long and mid-distance races for the track team, 
and also excelled as a basketball player.  J.W.L. stated 
that, by contrast, the veteran was very unfit upon return 
from the Navy, and that he lacked stamina and had a low 
tolerance for exertion.  The veteran also submitted a letter 
dated in February 2000 letter from R.L., his former high 
school principal. The letter confirmed the veteran's 
participation in junior varsity and varsity level athletic 
competition, including basketball and track.

Later in February 2000, the veteran submitted general medical 
information regarding heart murmurs from MedicineNet.com.  
The article noted three causes of aortic stenosis.  According 
to the article, aortic stenosis occurred due to a congenital 
defect, wear and tear of the aortic valve in the elderly, or 
scarring from rheumatic fever as a child or young adult.

Private medical reports dated from March 1999 through May 
2000 showed further treatment for aortic valve stenosis.  In 
a May 2000 letter, Dr. Bennett stated his opinion that "the 
physical stress of boot camp could and did cause [the 
veteran] significant problems during his time at boot camp, 
since he has the underlying congenital aortic valve stenosis 
and insufficiency."  L. Siwek, M.D., authored a letter also 
dated in May 2000.  He stated that the aortic stenosis and 
aortic insufficiency "has progressively gotten worse over the 
years with decreased exercise tolerance and some shortness of 
breath noticed at the time of military boot camp."  In July 
2000, the veteran underwent elective aortic valve replacement 
surgery performed by Dr. Siwek.  

The veteran underwent a VA examination by a Board-certified 
cardiologist in August 2001.  It was noted that the veteran 
had been very athletic in high school and had signed up for a 
six-year tour with the Navy.  While in boot camp the veteran 
developed symptoms of tiredness and mild dizziness.  A 
cardiological study demonstrated significant aortic valve 
disorder.  The report of medical history further noted that 
although the veteran had mentioned a history of childhood 
heart murmur upon enlistment, no one had been able to 
diagnose bicuspid aortic valve disease or significant aortic 
stenosis or regurgitation.  The veteran had undergone aortic 
valve replacement surgery in July 2000.  The VA examiner 
opined that the veteran was quite fortunate that he did not 
develop more severe symptoms, such as sudden syncope or 
sudden arrhythmia, leading to cardiac death, as a result of 
his stressful physical training at boot camp.  He added that 
the veteran underwent significant risk by participating in 
boot camp.  He concluded that, had an echocardiogram been 
performed upon enlistment, the veteran would have 
automatically been deemed unfit for service.

For purposes of the May 2002 addendum to the August 2001 VA 
examination, another Board-certified cardiologist reviewed 
the claims folder and the report of the earlier examination.  
The addendum stated that the veteran plainly had a 
cardiovascular disorder upon entering service.  Specifically, 
that disorder was identified as a heart murmur, previously 
attributed to an aortic valve disorder.  The etiology of that 
disorder was noted to be congenital, explained by the 
physician to mean "present from birth."  The addendum noted 
that the veteran's present diagnosis was that of status post 
Ross Procedure, July 2000.  Ross Procedure was defined as an 
aortic valve replacement.  In addressing the degree of 
medical probability that there was a causal relationship 
between the veteran's current cardiovascular disorders and 
any in-service disorders, the physician responded that 
"[t]he need for aortic valve replacement was caused by the 
presence of aortic valve disease which was diagnosed while 
[the veteran] was in the service."  He opined that any 
progression in the veteran's aortic valve disease that did 
occur was part of the natural history of the disorder.  There 
was no indication that the progression of the veteran's 
aortic valve disease occurred due to active service.   

The veteran's representative submitted a report dated in 
September 2003 from D. Wayne, M.D., a Board-certified 
cardiologist.  The representative separately certified that 
she provided Dr. Wayne with relevant service medical records, 
private medical records, lay statements, and the report of 
the August 2001 VA examination and May 2002 addendum.  The 
report from Dr. Wayne stated that it was based on review of 
those records.  It discussed the veteran's pre-service 
medical history and entrance into service, noting a history 
of murmur without any symptoms, and the development of 
shortness of breath and other symptoms during basic training.  
Dr. Wayne indicated that the veteran likely had a bicuspid 
aortic valve that was a congenital process that deteriorated 
during the course of his induction into service.  He observed 
that the veteran's ability to engage in physical activity 
underwent a precipitous change following entrance to service.  
He felt there was a very strong indication that the 
progression of the aortic valve disease did occur while the 
veteran was undergoing induction into service and that the 
activities caused a precipitous decline in the function of 
the valve.  Dr. Wayne explained that the temporal 
relationship between the documented decline in function and 
entrance into service clearly defined the severe progression 
of the aortic insufficiency.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, a veteran will be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, although the veteran's enlistment examination 
in January 1998 indicated a normal heart, the file contains 
clear and unmistakable evidence that the veteran's heart 
murmur pre-existed active service.  First, the veteran 
candidly had disclosed a heart condition described as a 
murmur on his January 1998 report of medical history.  In 
addition, a November 1998 in-service treatment report 
indicated that the veteran's condition was symptomatic of 
childhood disease.  Dr. Bennett's February 1999 letter 
specifically described the veteran's aortic valve stenosis as 
congenital.  Moreover, there is pre-service clinical evidence 
confirming the presence of the congenital disability.  
Finally, the May 2002 addendum to the VA medical report 
contains a clear medical opinion that the veteran's 
underlying heart disability is congenital and thus by 
definition pre-existed service.  The September 2003 report 
from Dr. Wayne also concludes that the veteran had a heart 
disorder that was a congenital process.  Thus, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's heart condition existed prior to service.   

However, the inquiry is not complete.  Under 38 U.S.C.A. § 
1111, there must be clear and unmistakable evidence showing 
not only that the disability existed prior to service, but 
also that the disability was not aggravated by service.  See 
VAOPGCPREC 3-2003 (interpreting 38 U.S.C.A. § 1111 and 
holding that 38 C.F.R. § 3.304(b) was invalid to the extent 
it conflicts with the statutory language).  In this case, the 
medical evidence of record discloses significant conflict on 
the issue of whether the heart disability increased in 
severity in service.  Specifically, the May 2002 addendum to 
the August 2001 VA cardiology examination and Dr. Wayne's 
September 2003 report, which are both based on a review of 
the record and both offered by Board-certified cardiologists, 
reach opposite conclusions: the VA examiner found that any 
progression of the disease was not beyond natural progress; 
Dr. Wayne found severe progression of disease due to 
activities associated with basic training.  The Board finds 
no way to assign greater weight or probative value to either 
opinion.  Therefore, the Board cannot conclude that there is 
clear and unmistakable evidence that the veteran's disability 
was not aggravated in service.  Thus, the presumption of 
soundness is not rebutted, such that, despite evidence of 
pre-existing disability, the veteran must be presumed to have 
been in sound condition at entrance to service.  38 U.S.C.A. 
§ 1111.      

As discussed above, the evidence of record shows that the 
veteran was diagnosed with the cardiac disability after onset 
of symptomatology while on active duty.  After separation 
from service in November 1998, he continued to have symptoms 
and require treatment, to include aortic valve replacement 
surgery in July 2000.  Competent evidence of record 
establishes a relationship between service and the current 
disability.  Accordingly, the Board finds that the evidence 
supports service connection for aortic valve stenosis.  
38 U.S.C.A. § 5107(b).  The appeal is granted.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for aortic valve 
stenosis is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



